IN THE SUPREME COURT OF PENNSYLVANIA

OFFICE OF DISCIPLINARY COUNSEL,                  :   No. 2390 Disciplinary Docket No. 3

                  Petitioner                     :   No. 96 DB 2017

             v.                                  :   Attorney Registration No. 38622

JOHN MICHAEL WILLIS,                             :   (Montgomery County)

                   Respondent


                                              ORDER


PER CURIAM


      AND NOW, this            3rd   day of July, 2017, upon consideration of the Verified

Statement of Resignation, John Michael Willis is disbarred on consent from the Bar of

the Commonwealth of Pennsylvania, see Pa.R.D.E. 215, and he shall comply with the

provisions of Pa.R.D.E. 217.           Respondent shall pay costs to the Disciplinary Board

pursuant to Pa.R.D.E. 208(g).